Citation Nr: 9934605	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-41 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss and, if so, whether all of the 
evidence, both old and new, warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1967 to January 1972.  Thereafter, he had many 
years of service in the Mississippi Air National Guard.  

The New Orleans, Louisiana, Department of Veterans (VA), 
Regional Office (RO) previously denied service connection for 
bilateral hearing loss, on the merits, in a November 1990 
rating decision.  The veteran was informed of this adverse 
determination, as well as his procedural and appellate 
rights, in a VA letter, dated November 19, 1990.  He did not 
initiate an appeal, and the decision became final.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the New 
Orleans, Louisiana, VARO which found that the veteran's claim 
for tinnitus was not well-grounded and that the veteran had 
not presented new and material evidence to reopen his claim 
for bilateral hearing loss.  The veteran filed a timely 
notice of disagreement.  The veteran was then issued a 
statement of the case in August 1996; later that month, the 
RO received his substantive appeal.

In March 1999, the Board found that the veteran's tinnitus 
claim was not well grounded but remanded the veteran's 
bilateral hearing loss claim for consideration of the United 
States Court of Appeals for the Federal Circuit's 
(hereinafter "Federal Circuit") recent precedent opinion 
regarding the adjudication of claims for service connection 
based on the submission of "new and material" evidence.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Following 
compliance, the RO issued a supplemental statement of the 
case later that month.



FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a November 1990 rating decision.  The veteran did not 
initiate an appeal, and the decision became final.

2.  The evidence added to the record subsequent to the 
November 1990 determination and pertaining to bilateral 
hearing loss include: a private audiogram, service personnel 
records and the veteran's own statements on appeal.

3.  Evidence submitted since the November 1990 RO 
determination, when viewed in the context of the entire 
record, is cumulative and redundant and, therefore, does not 
bear directly and substantially upon the issue at hand.


CONCLUSIONS OF LAW

1.  The November 1990 RO decision, which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (1999).

2.  Additional evidence received since the RO denied 
entitlement to service connection for bilateral hearing loss 
in November 1990 is not new and material, and accordingly, 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A review of the record included the veteran's United States 
Army (USAR) medical records developed between October 1967 
and January 1972.  Initially, it is noted that a copy of the 
veteran's enlistment examination report has no been 
associated with the claims folder.  Nevertheless, on his 
October 1967 Report of Medical History for enlistment 
examination purposes, the veteran indicated that he never had 
and was not now having hearing loss or any ear, nose and 
throat trouble.  In January 1968, the veteran was afforded 
physical examination for purposes of qualifying for Class I 
flight training.  He denied ever having had and now having 
hearing loss or any ear, nose and throat trouble.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--------
5
LEFT
5
5
0
--------
5

There was no mention of the presence of a bilateral hearing 
loss disability during the veteran's period of active duty 
service.

The veteran again denied ever having had and now having 
hearing loss or any ear, nose and throat trouble on Report of 
Medical History for separation examination purposes in 
December 1971.  The accompanying Report of Medical 
Examination shows normal clinical evaluations of the ears-
general and drums.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from December 12, 1968, to December 6, 
1969.  His military occupational specialty (MOS) was that of 
an aviation unit commander.  Although the DD Form 214 did not 
mention of any combat-related decoration or citations, the 
veteran's service personnel records show, in pertinent part, 
that he received a Bronze Star for meritorious service in 
connection with military operations against hostile forces in 
Vietnam, as well as an Air Medal for meritorious achievement 
while participating in aerial flight over the Republic of 
Vietnam.

A review of the record also included the veteran's 
Mississippi Air National Guard (MANG) medical records 
developed between December 1972 and May 1979.  On his 
December 1972 Report of Medical History for annual flying 
examination purposes, the veteran indicated that he never had 
and was not now having ear, nose and throat trouble.  The 
Report of Medical Examination shows a normal clinical 
evaluation of the ears and drums.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
10
5
15
5

There was no mention of a bilateral hearing loss disability 
during the veteran's National Guard service.

Similarly, his May 1979 Class II Fight examination shows a 
normal clinical evaluation of the ears and drums.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
10
10
20
15

A November 1995 private audiogram report, developed for 
Lockheed-Martin, revealed that although the veteran worked in 
a non-noise area, he had a hearing shift.  The veteran gave a 
history of being a helicopter (copter) pilot.


Analysis

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1999).  If new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition.  
See 38 U.S.C. § 5108 (West 1991).  The Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the Federal Circuit held in Hodge 
that the legal standard that remains valid was that 
contemplated under 38 C.F.R. § 3.156(a) that requires that in 
order for new evidence to be material, the new evidence 
should "bear[ ] directly and substantially upon the specific 
matter under consideration . . . [and must be] so significant 
that it must be considered in order to fairly decide the 
merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Where a veteran has served for 90 days or more during a 
period of war or following peacetime service on or after 
January 1, 1947, and sensorineural hearing loss (an organic 
disease of the central nervous system) becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000 or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of frequencies 500, 
1000, 2000, 3000 or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The Court, in interpreting 38 C.F.R. § 3.385, has stated that 
"the regulation does not in and of itself rule out an award 
of service-connection due to the absence of results of an in-
service audiometric examination capable of being compared 
with the regulatory pure tone and speech recognition 
criteria....Therefore, the provisions of 38 C.F.R. § 3.385 do 
not serve as a bar to service-connection."  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, the 
Court has also stated that "audiometric testing measures 
threshold hearing levels (in decibels (dB)) over a range of 
frequencies (in Hertz (Hz); the threshold for normal hearing 
is from 0 to 20 dB, and higher threshold levels indicate some 
degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)). 

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 9 (1999) (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. 
App. 188 (1999), to the extent that the decision might be 
read as establishing by holding or implying in dicta that 
once a combat veteran has established 'service connection' 
under 1154(b), his claim may only be denied if the evidence 
to the contrary rises to the level of "clear and 
convincing" evidence).

Here, the New Orleans VARO denied the veteran's original 
claim for service connection for bilateral hearing loss in a 
November 1990 rating decision because his service records did 
not show the existence of a bilateral hearing loss disability 
for VA purposes during his active duty service or within the 
applicable presumptive period thereafter.  He did not 
initiate an appeal, and the decision became final.

Applying the Court instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim included all of the evidence submitted 
subsequent to the November 1990 RO decision.  Consistent with 
the Federal Circuit's instructions in Hodge, supra, however, 
the Board finds that the veteran has not submitted new and 
material evidence such as to reopen his claim for service 
connection for bilateral hearing loss disability.  The 
evidence previously of record did not establish the veteran 
manifested a bilateral hearing loss, pursuant to 38 C.F.R. 
§ 3.385, in service or within the applicable one-year 
presumptive period following service.  While the Board does 
not doubt that this wartime veteran was routinely exposed to 
loud noises by virtue of his MOS, it is noted that the 
additional medical record submitted in this case, while 
'new,' does not establish a medical nexus between his current 
bilateral hearing loss and his period of active duty service.  
See Caluza and Epps, supra.  Moreover, this wartime veteran's 
present statements do not satisfy the medical nexus 
requirement in a service connection case.  See Kessel, supra.  
Lay parties are not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical education and training.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Grottveit v. Brown, 5 
Vet. App 91 (1993).

Notwithstanding, the veteran contends that service connection 
is warranted as his 1979 MANG flight physical examination 
shows, at the very least, the beginning of his left ear 
hearing loss.  The Board notes, however, that the essence of 
this statement was considered by the New Orleans VARO in its 
November 1990 determination, and his current assertion is 
cumulative and without merit.  Indeed, assuming without 
deciding that this evidence was shown during a qualifying 
period of service, the Board observes that none of the 
reported pure tone thresholds on the examination report in 
question were greater than 20 dB.  As noted above, the Court 
has indicated that from normal hearing is 0 to 20 dB.  See 
Hensley, supra.  Therefore, although the veteran's statements 
have been offered as evidence of continuity of 
symptomatology, they are not competent evidence of a nexus 
between his current disability and active duty service and is 
not sufficient to reopen his service connection claim.  See 
Savage, supra.  

In sum, the Board finds that new and material evidence has 
not been received with regard to the veteran's claim for 
service connection for bilateral hearing loss disability.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

As the foregoing explains the need for competent evidence 
demonstrating that his present bilateral hearing loss had its 
inception in service, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen his claim for service 
connection for this disability.  Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  Finally, because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine may not be applied in this case.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for bilateral hearing loss, 
the benefit sought on appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

